ITEMID: 001-97240
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF ZALEVSKAYA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1977 and lives in Novoaltaysk.
5. On 3 July 2003 the Industrialniy District Court of Barnaul granted, in part, claims brought by a certain Z. against the applicant and, inter alia, recognised his title to a share in a flat owned by the applicant.
6. On 13 August 2003 the Altai Regional Court quashed the judgment of 3 July 2003 on the applicant's appeal and dismissed Z.'s claims. This appeal judgment became final and binding.
7. On 9 February 2004 the applicant sold the flat to a third person, S.
8. On 27 July 2004 Z. lodged an application for supervisory review of the case.
9. On 5 November 2004 a judge of the Altai Regional Court sent the case to its Presidium for consideration by way of supervisory review.
10. On 7 December 2004 the Presidium of the Altai Regional Court reassessed the evidence, quashed the appeal judgment of 13 August 2003 and upheld the judgment of 3 July 2003, granting Z.'s claims in part.
11. According to the applicant, neither she nor her lawyer attended the hearing due to the authorities' failure to notify them of its date and time.
12. The relevant domestic law governing the supervisory review procedure at the material time is summed up in the Court's judgment in the case of Sobelin and Others (see Sobelin and Others v. Russia, nos. 30672/03, et seq., §§ 33-42, 3 May 2007).
VIOLATED_ARTICLES: 6
